DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 20 October 2021 have been entered and overcome the claim objections and claim rejections cited in the previous office action.
Allowable Subject Matter
Claims 1-7, 9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record neither shows or suggests a light guide comprising, in addition to other limitations of the claim, a plurality of attachment members connected to the light guide main body, wherein a cross-sectional area of each of the plurality of connection portions in a thickness direction is the same as or greater than an area of each of a plurality of connection surfaces.
Due to their dependencies upon independent claim 1, claims 2-7, 9, and 11-20 are also allowable.
The subject light guide structure described earlier is provided for reducing loss of the quantity of incident light that enters attachments portions from the light guide main body and more efficiently guiding the incident light.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        4 November 2021